Citation Nr: 0941908	
Decision Date: 11/04/09    Archive Date: 11/09/09	

DOCKET NO.  06-01 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
allergic rhinitis. 

2.  Entitlement to a compensable evaluation for sinus 
tachycardia. 

3.  Entitlement to an effective date earlier than June 18, 
2004 for an award of service connection for allergic 
rhinitis. 

4.  Entitlement to an effective date earlier than June 18, 
2004 for the award of a 10 percent evaluation for service-
connected left knee tendinitis/tendonosis, chondromalacia, 
and osteoarthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The Veteran served on active duty from May 1963 to July 1983.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of February 2005 and July 2008 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.

The appeal as to the issues of an initial compensable 
evaluation for service-connected allergic rhinitis, as well 
as earlier effective dates for an award of service connection 
for allergic rhinitis and the assignment of a 10 percent 
evaluation for the Veteran's service-connected left knee 
disability is being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C.  VA will notify 
you if further action is required on your part.


FINDING OF FACT

The Veteran's service-connected sinus tachycardia is at 
present essentially asymptomatic.




CONCLUSION OF LAW

The criteria for a compensable evaluation for service-
connected sinus tachycardia have not been met.  38 U.S.C.A. 
§ 1155 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.31, 4.104, 
and Part 4, Code 7010 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all the evidence in the Veteran's 
claims file, which includes his multiple contentions, 
including those offered during the course of the Board 
hearing in August 2009, as well as service treatment records, 
and both VA  and private treatment records and examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the Veteran's claim, and 
what the evidence in the claim file shows, or fails to show, 
with respect to that claim.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 
Vet. App. 122, 128-30 (2000).

The Veteran in this case seeks an increased rating for 
service-connected sinus tachycardia.  In that regard, 
disability evaluations, in general, are intended to 
compensate for the average impairment of earning capacity 
resulting from a service-connected disability.  They are 
primarily determined by comparing objective clinical findings 
with the criteria set forth in the Rating Schedule.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned where the 
disability picture more nearly approximates the criteria for 
the next higher rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  

Moreover, while the Board must consider the Veteran's medical 
history as required by various provisions under 38 C.F.R. 
Part 4, including 38 C.F.R. § 4.2 [see Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991)], the regulations do not 
give past medical reports precedence over current findings.  

In every instance where the Rating Schedule does not provide 
a 0 percent evaluation for a diagnostic code, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

In the present case, at the time of a VA fee-basis 
examination in December 2004, the Veteran gave a history of 
sinus tachycardia "for 20 years."  According to the Veteran, 
as a result of his tachycardia, he experienced a constant 
"fluttering" in his chest.  However, there was no functional 
impairment resulting from the Veteran's sinus tachycardia.  
Nor, according to the Veteran, had he lost any time from 
work.

On physical examination, the Veteran's heart showed no 
evidence of any heaves or thrills.  Nor was there any 
evidence of murmurs or gallops, or of congestive heart 
failure, cardiomegaly, or cor pulmonale.  At the time of 
examination, radiographic studies of the Veteran's chest were 
within normal limits.  A treadmill stress test revealed METs 
of 7, with results which were positive for ischemia.  In the 
opinion of the examiner, the Veteran's sinus tachycardia had 
"resolved."  This was to say that there was no evidence of 
tachycardia, nor was there any diagnosis of that disability.

At the time of a subsequent VA cardiovascular examination in 
July 2005, the Veteran indicated that he had at times been 
told that he had tachycardia, while on other occasions, he 
was told that he did not have that disability.  According to 
the Veteran, his tachycardia was related to the use of 
antihistamine cold tablets for rhinitis.  A physical 
examination of the Veteran's heart showed a normal sinus 
rhythm, with no evidence of any murmurs, friction rubs, or 
extrasystoles.  According to the examiner, at the time of 
examination, there was no evidence of any cardiac disease.

On VA cardiovascular examination in December 2006, it was 
noted that the Veteran's claims file was available, and had 
been reviewed.  When questioned, the Veteran indicated that 
he was service connected for sinus tachycardia, and that, 
while in the military, took several antihistamine-containing 
cold tablets as well as Afrin nasal spray for nasal 
congestion.  Significantly, at the time of examination, the 
Veteran had no documented history of coronary artery or other 
cerebral vascular disease in his claims file.  According to 
the Veteran, he was currently not employed, and had no 
history of palpitations, chest pain, or shortness of breath.

On physical examination, the Veteran's pulse was 70 and 
regular.  Cardiovascular evaluation showed a point of maximal 
impulse in the fifth space inside the midclavicular line, 
with heart sounds which were normal, and no evidence of any 
murmur or gallop.  An electrocardiogram showed no evidence of 
sinus tachycardia, yielding instead a normal sinus rhythm 
with sinus arrhythmia which was considered normal, and no 
ischemic changes.  According to the examiner, the Veteran's 
sinus tachycardia had "resolved."

As of the time of a recent VA cardiovascular examination in 
March 2009, it was once again noted that the Veteran's claims 
folder and medical records were available, and had been 
reviewed.  When questioned, the Veteran indicated that, on 
his service separation examination, he had a "rapid heart 
beat."  Moreover, he had subsequently been told this on 
several other occasions, though its occurrence was somewhat 
"unpredictable."  The Veteran denied any problems with chest 
pain or shortness of breath, and stated that he just got the 
sensation that his heart was "shimmering."  Reportedly, this 
"shimmering" was intermittent, and interspersed with 
remissions.  According to the Veteran, he was currently 
receiving no treatment for his sinus tachycardia.  Moreover, 
over the course of the past year, there were no episodes of 
supraventricular arrhythmia which had been documented by 
electrocardiogram or Holter monitor.  The Veteran denied any 
cardiac symptomatology, and similarly denied any significant 
cardiac history.  Cardiac examination showed a regular 
rhythm, with no evidence of any murmur, click, or pericardial 
rub.  Nor was there any evidence of congestive heart failure.  
The Veteran was described as well developed and well 
nourished, with a normal body build and posture without 
deformity.  According to the examiner, a stress test was not 
indicated, inasmuch as the Veteran had no history of 
documented cardiac disease.  Significantly, his estimated 
METs was greater than 9, as the Veteran had no limitation of 
any activity, including strenuous activity, as regards his 
cardiac status.  The Veteran's heart size was described as 
normal, and an electrocardiogram showed normal sinus rhythm 
with sinus arrhythmia, considered a normal variant.

The pertinent diagnosis noted was of a normal cardiac exam, 
with an electrocardiogram showing normal sinus rhythm with 
sinus arrhythmia which was essentially a normal variant.  
According to the examiner, at the time of examination, there 
were no findings of tachycardia, and the Veteran's heart rate 
was 61.  Moreover, the Veteran's sinus tachycardia had no 
significant effects on his occupation or daily activities.  
Rather, at the time of examination, the Veteran was working 
as a consultant for employee labor disputes, an occupation in 
which he had been employed for the last 5 to 10 years.  
Reportedly, the Veteran had lost no time from work due to his 
sinus tachycardia over the past 12 months, nor was there any 
occupational history since the time of his discharge or last 
examination.

Pursuant to applicable law and regulation, a compensable, 
which is to say 10 percent evaluation, for supraventricular 
arrhythmias is warranted where there is evidence of permanent 
atrial fibrillation (lone atrial fibrillation), or one to 
four episodes per year of paroxysmal atrial fibrillation or 
other supraventricular tachycardia documented by 
electrocardiogram or Holter monitor.  38 C.F.R. § 4.104 
(2009).  However, as is clear from the above, the Veteran 
currently exhibits no such symptomatology.  In point of fact, 
for the entire duration of his appeal, the Veteran's service-
connected sinus tachycardia has remained essentially 
asymptomatic.  See VA examination findings dated in 2004, 
2005, 2006 and 2009.  Under the circumstances, and absent 
current symptomatology attributable to sinus tachycardia, the 
noncompensable evaluation currently in effect for that 
disability is appropriate, and an increased rating is not 
warranted.

The Board is cognizant of the Veteran's appellate assertions, 
to include his testimony presented at his 2009 hearing.  
Nonetheless, the objective evidence of record overwhelmingly 
shows that his disorder is essentially asymptomatic.  Thus, 
the Board finds that the competent and credible evidence 
preponderates against the Veteran's statements, and as such, 
his assertions are of no probative value.  

In reaching this determination, the Board has given due 
consideration to the recent holding of the United States 
Court of Appeals for Veterans Claims (Court) in Hart v. 
Mansfield, 21 Vet. App. 505 (2007) addressing the issue of 
whether it is appropriate to apply "staged" ratings when 
assigning an increased rating in a manner similar to what is 
done at the initial rating stage pursuant to the Court's 
holding in Fenderson v. West, 12 Vet. App. 119 (1999).  
However, in the case at hand, it is clear that, over the 
course of the Veteran's current appeal, symptomotology 
attributable to his service-connected sinus tachycardia (to 
the extent it exits) has remained relatively stable.  In any 
case, based on a review of the entire evidence of record, the 
Board is of the opinion that, throughout the time period that 
the Veteran's increased rating claim have been pending, 
symptomatology attributable to his service-connected sinus 
tachycardia has not, in fact, undergone varying and distinct 
levels of severity. 

Moreover, to date, there exists no evidence that, due 
exclusively to the Veteran's service-connected sinus 
tachycardia, he has experienced the marked interference with 
employment and/or frequent periods of hospitalization 
necessary to render impractical the application of the 
regular schedular standards, thereby necessitating referral 
to the Director, VA Compensation and Pension Service for 
consideration of an extraschedular rating.  In point of fact, 
at the time of the aforementioned VA examination in March 
2009, it was noted that the Veteran had been gainfully 
employed as a consultant in employee labor disputes for the 
past 5 to 10 years.  Significantly, in the opinion of the 
examiner, the Veteran's service-connected sinus tachycardia 
had "no significant effects" on his occupation or daily 
activities.  Accordingly, no referral under the provisions of 
38 C.F.R. § 3.321(b)(1) is necessary.

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the Veteran and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 and 
Supp. 2009); 38 C.F.R. § 3.159(b) (2009); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must (1) 
inform the Veteran about the information and evidence not of 
record that is necessary to substantiate the claim; 
(2) inform the Veteran about the information and evidence 
that VA will seek to provide; and (3) inform the Veteran 
about the information and evidence he is expected to provide.

In the case at hand, the Board finds that the VCAA notice 
requirements have been satisfied by correspondence dated in 
July 2004, as well as in November 2006.  In those letters, VA 
informed the Veteran that, in order to substantiate his claim 
for an increased rating, he needed to show that his service-
connected disability had undergone an increase in severity.  
To the extent there existed any error by VA in providing the 
notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1), such error was nonprejudicial, in that it did 
not affect the essential fairness of the adjudicatory 
process.  Based on a review of the entire file, it is clear 
that the Veteran had a full understanding of the elements 
required to prevail on his claim.  Moreover, neither the 
Veteran nor his representative has raised allegations of 
prejudice resulting from error on the part of VA.  See 
Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Goodwin 
v. Peake, 22 Vet. App. 128 (2008).

As to informing the Veteran of which information and evidence 
he was to provide to VA, and which information and evidence 
VA would attempt to obtain on his behalf, VA informed him 
that it had a duty to obtain any records held by any Federal 
agency.  It also informed him that, on his behalf, VA would 
make reasonable efforts to obtain records which were not held 
by a Federal agency, such as records from private doctors and 
hospitals.  Finally, the RO informed the Veteran that he 
could obtain private records himself and submit them to VA.  

VA must also make reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In that regard, in 
connection with the current appeal, VA has obtained the 
Veteran's service treatment records, as well as VA and 
private treatment records and examination reports.

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  
Therefore, no further assistance to the Veteran with the 
development of evidence is required.  38 U.S.C.A. 
§ 5103A(a)(2); 38 C.F.R. § 3.159(d); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).


ORDER

A compensable evaluation for service-connected sinus 
tachycardia is denied.


REMAND

In addition to the above, the Veteran in this case seeks an 
initial compensable evaluation for service-connected allergic 
rhinitis, as well as earlier effective dates for awards of 
service connection for allergic rhinitis and a 10 percent 
evaluation for service-connected left knee 
tendinitis/tendonosis, chondromalacia, and osteoarthritis.  
In pertinent part, it is contended that the Veteran's 
service-connected allergic rhinitis is more severe than 
currently evaluated, and productive of a greater degree of 
impairment than is reflected by the noncompensable evaluation 
now assigned.  It is further contended that, as regards the 
awards of service connection for allergic rhinitis and a 10 
percent evaluation for the Veteran's service-connected left 
knee disability, those awards should have been made effective 
from September 1983, the date, according to the Veteran, of 
the filing of his initial claims.

In that regard, the Board notes that, in correspondence of 
March 2009, the Veteran indicated that he did not know who 
was responsible for his "missing records," but that he had 
been taking "strong prescription drugs" for his service-
connected allergic rhinitis "for over 25 years."  According 
to the Veteran, those drugs had been obtained for the most 
part from the pharmacy at Wilford Hall Medical Center and at 
various Walgreens Drug Stores, and had been paid for by 
either Pacific Care, Tricare, or Blue Cross/Blue Shield.  The 
Veteran indicated in his correspondence that "it should not 
be difficult" for VA to obtain the records of those 
prescriptions, and that he was requesting VA's assistance in 
doing so.  According to the Veteran, the prescriptions in 
question would prove ongoing treatment for "blockage of both 
nasal passages due to allergic rhinitis and vasomotor 
rhinitis for a significant number of years."

Based on the evidence of record, there are currently on file 
some records of prescription medication obtained from Eckerd 
Drugstores for the period from February 1997 to September 
2002.  Moreover, there is some indication that at least some 
effort has been made to obtain certain of the records 
referred to by the Veteran.  However, inasmuch as the Veteran 
has stated that, there are still some "missing records," the 
Board is of the opinion that further development of the 
evidence in the form of an attempt to obtain any additional 
records of treatment for the Veteran's allergic rhinitis 
would be appropriate prior to a final adjudication of his 
claim for increase.

Turning to the issues of earlier effective dates for the 
awards of service connection for allergic rhinitis and a 10 
percent evaluation for the Veteran's service-connected left 
knee disability, additional development is warranted in this 
regard as well.  As previously noted, the Veteran has 
indicated that additional records are available and should be 
obtained.  Thus, the review of these matters are being 
deferred pending receipt of any additional reports.  

Additionally, based on the Veteran's testimony at the time of 
a hearing before the undersigned Veterans Law Judge in August 
2009, it would appear that he may be alleging "clear and 
unmistakable error" in a previous decision or decisions 
regarding his service-connected left knee disability.  
Inasmuch as that issue has not been developed or certified 
for appellate review, it is not for consideration at this 
time.  This matter is referred to the RO.  

Accordingly, this case is REMANDED to the RO/AMC for the 
following actions:

1.  The Veteran should be contacted, with 
a request that he provide specific 
information, to include the full name and 
address of any physician, medical 
facility, or pharmacy (including Wilford 
Hall Medical Center, various Walgreens 
Drugstores, Pacific Care, Tricare, and/or 
Blue Cross/Blue Shield) which might have 
provided treatment (including 
prescription medication) for his service-
connected allergic rhinitis.  Following 
receipt of such information, the RO/AMC 
should contact the physicians or 
facilities in question, with a request 
that they provide copies of any and all 
records of treatment of the Veteran for 
his service-connected allergic rhinitis.  
All such information, when obtained, 
should be made a part of the Veteran's 
claims folder.  The Veteran should be 
requested to sign the necessary 
authorization for release of those 
private medical records to the VA.  
Moreover, all attempts to procure such 
records should be documented in the file.  
If the RO/AMC cannot obtain records 
identified by the Veteran, a notation to 
that effect should be included in the 
file.  In addition, the Veteran and his 
representative should be informed of any 
such problem.  

2.  If necessary, the Veteran and his 
representative should then be provided 
with corrective or additional VCAA-
complying notice, to include pertinent 
provisions of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Copies of the 
correspondence providing the Veteran and 
his accredited representative with the 
aforementioned notice should be made a 
part of the Veteran's claims folder.

3.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to March 2009, the date of the 
most recent pertinent evidence of record, 
should then be obtained and incorporated 
in the claims folder.  The Veteran should 
be requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO/AMC cannot obtain 
records identified by the Veteran, a 
notation to that effect should be 
included in the file.  In addition, the 
Veteran and his representative should be 
informed of any such problem.

4.  The Veteran should then be afforded 
an additional VA otolaryngologic 
examination in order to more accurately 
determine the current severity of his 
service-connected allergic rhinitis.  The 
RO/AMC is advised that the Veteran must 
be given adequate notice of the date and 
place of any requested examination, and a 
copy of all such notifications must be 
associated with the claims folder.  The 
Veteran is to be advised that failure to 
report for a scheduled VA examination 
without good cause may have an adverse 
affect on his claim.

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.

Following completion of the 
otolaryngologic examination, the examiner 
should specifically comment regarding the 
presence (or absence) of obstruction of 
one or both of the Veteran's nares.  
Moreover, all such information, when 
obtained, should be made a part of the 
Veteran's claims folder.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review has taken place must be included 
in the examination report.

5.  Then readjudicate the Veteran's claim 
for an initial compensable evaluation for 
service-connected allergic rhinitis, as 
well as his claim for an earlier 
effective date for the award of service 
connection for allergic rhinitis, and an 
earlier effective date for the award of a 
10 percent evaluation for service-
connected left knee 
tendinitis/tendonosis, chondromalacia, 
and osteoarthritis.  Should the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case (SSOC).  The SSOC must contain 
notice of all relevant action taken on 
the claims for benefits since the 
issuance of the most recent SSOC in May 
2009.  An appropriate period of time 
should be allowed for response.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome in this case.  The Veteran need take no action unless 
otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C. §§ 5109B, 7112 (West Supp. 2009).




	                     
______________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


